Citation Nr: 0411783	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from August 1968 to February 1970, with subsequent service in 
the Navy Reserves.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana, which, in part, 
granted service connection for residuals of a right patella 
dislocation, and rated the disorder 10 percent disabling from 
October 26, 2000.  In January 2003, a Video Conference 
hearing was held before the undersigned.  In June 2003, the 
Board remanded this matter for additional development. 

The veteran also initiated an appeal (filed a notice of 
disagreement) regarding the effective date for the award of a 
50 % rating for PTSD.  Inasmuch as he has not perfected this 
appeal by filing a Substantive Appeal after a Statement of 
the Case (SOC) was issued, that matter is not ripe for 
appellate review.


FINDING OF FACT

Throughout the appeal period the veteran's service connected 
right knee disorder has been manifested by X-ray confirmed 
knee arthritis, with full, but painful, range of motion and 
by slight (but not greater) recurrent subluxation.


CONCLUSION OF LAW

A combined 20 percent rating (based on a formulation of 10 
percent for instability and 10 percent for arthritis and 
painful motion) is warranted for the veteran's service 
connected right knee disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 
(Codes) 5003, 5257, 5260, 5261 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Regulations implementing the VCAA are 
published at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

Here, VA properly provided notice on the "downstream" issue 
of the rating assigned via an October 2002 SOC.  VAOPGCPREC 
8-2003 (Dec. 2003).  The SOC advised the veteran of the 
evidence necessary to establish entitlement to a higher 
rating, and of the controlling law and regulations, and 
explained the respective responsibilities of the VA and the 
veteran in claim development.  The SOC included the 
information that the veteran was to submit everything in his 
possession pertinent to his claim.

Regarding the duty to assist, all identified pertinent 
records, including of VA treatment, have been obtained.  The 
veteran reported that he has had no private treatment   He 
was afforded the opportunity to testify regarding this claim 
at a January 2003 hearing.  The record includes reports of 
December 2000 and August 2002 VA examinations which include 
sufficient information for the determination to be made.  The 
record is complete.  

Factual Background

During service, the veteran was treated for a lateral 
dislocation of the right patella over the femoral condyle.

Symptoms and complaints pertaining to a right knee disorder 
have been shown on VA examination reports and records of 
outpatient treatment since 1996.  These include reports of 
pain and subluxation and a consistent history of right knee 
arthritis.

On VA examination in December 2000, the veteran reported that 
since his 1969 right knee injury in service, it has given out 
twice.  There was swelling once or twice a month, and daily 
pain that grew worse with prolonged standing or walking.  
Physical examination revealed no visible swelling and mild to 
moderate tenderness with patellar grind.  There was a fair 
amount of laxity with attempts to sublux the patella.  The 
veteran had full flexion and extension of the knee, and was 
able to hyper-extend to 15 degrees.  No ligamentous 
instability was noted.  The impression was that the veteran 
had instability of the patella as well as tenderness with 
patellar grind, consistent with chondromalacia.  December 
2000 X-rays of the right knee revealed no bony or joint 
abnormality.  The impression was "unremarkable right knee".    
 
On VA examination in August 2002, the veteran reported a few 
episodes of the right knee giving way.  He described symptoms 
including pain, constant dull ache, morning stiffness, and 
occasional swelling.  He noted that he took ibuprofen in the 
morning, evening, and at noon.  Physical examination 
revealed: no effusion; flexion to 140 degrees and extension 
to 0; stable ligaments; negative McMurray's test; pain to 
palpation of the left patella itself; and positive patellar 
apprehension sign.  August 2002 X-rays of the right knee 
revealed small hypertrophic spurs off the posterior portion 
of the patella and relatively well maintained joint spaces, 
with no joint effusion and no evidence of acute fracture or 
bony malalignment.  The impression was very mild degenerative 
patellofemoral compartment disease on the right.  The 
examiner commented that the arthritic change was likely due 
to traumatic event in service.             
	
At his January 2003 hearing, the veteran testified that his 
right knee had dislocated two or three times, causing him to 
fall down to the ground or catch himself.  

VA outpatient treatment records from October 2002 to June 
2003 show ongoing complaints of knee pain.



Analysis

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability.  
Separate diagnostic codes identify the disability.  
38 U.S.C.A. § 1151; 38 C.F.R. Part 4.  

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted since right knee impairment has not fluctuated 
significantly during the appeal period.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or (under Diagnostic Code 5003), 
when there is X-ray evidence of arthritis together with a 
finding of painful motion.

The veteran's service-connected right knee disability has 
been assigned a 10 percent rating based on 
subluxation/instability.  Under 38 C.F.R. § 4.71(a), Code 
5257, recurrent subluxation or lateral instability warrants a 
10 percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating when severe.

Medical records have shown a fair amount of laxity with 
attempts to sublux the patella, but have not shown 
ligamentous instability.  By the veteran's own statements, 
over the years he has had only a few instances where the knee 
gave way.  More than slight right knee subluxation or 
instability has never been shown.  Hence, a rating in excess 
of 10 percent for instability/subluxation is not warranted at 
any point during the appeal period.

The analysis must proceed to whether an increase may be 
granted under other applicable codes.  The above-cited 
General Counsel opinions outline the circumstances under 
which a separate rating may be assigned for disability of the 
knee not encompassed by Code 5257, namely, when the reported 
limitation of motion of knee is compensable (under Codes 5260 
or 5261), or, under Diagnostic Code 5003, when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.  

Here, X-rays in August 2002 confirmed arthritis in the right 
knee joint (and such has been diagnosed for years).  The 
range of motion shown is essentially full, contraindicating a 
compensable rating under Code 5260 or 5261 (for limitations 
of flexion or extension).  However, as the veteran has both 
X-ray evidence of arthritis in the knee and painful motion of 
the knee, a 10 percent (but no higher) rating is warranted 
under Code 5003.  38 C.F.R. § 4.71a.   


ORDER

A 20 percent rating for right knee disability (based on a 
formulation of 10 percent for instability under Code 5257 
combined with 10 percent for limitation of motion under Code 
5003) is granted, subject to the regulations governing 
payment of monetary awards. 



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



